DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution Reopened
	In view of the discovery of the Kenney reference, prosecution has been reopened and a new non-Final Office action has been set forth below.
In view of the appeal brief filed on April 14, 2022, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “repeatedly cutting, stacking and rolling the stacked sheets to form a blank; wherein the blank comprises a plurality of domains fused together; wherein the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core” must be shown or the feature(s) canceled from the claim(s).  
Note that Figure 1 of the instant application is “Prior Art” and Figure 2 is described as a “microstructure” that is present in the article, and thus there is no depiction of a plurality of domains fused together as alleged by the applicant. In addition, Figure 2 does not depict any steps of the claimed process. Nor do the figures depict the manner or orientation in which the sheet(s) is cut, stacked, or rolled. Accordingly, the drawings do not provide any understanding to one of ordinary skill in the ar of the claimed subject matter.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson (US 2,728,136) in view of Kenney (US 1,483,450).
With respect to claim 1, Fromson teaches a method comprising: rolling a sheet in a roll mill (19/20); the sheet comprising a first metal (16), and having disposed upon each opposing face of the sheet a first layer (17/18) that comprises a second metal (figure 10; and column 2, lines 31-42; and column 6, lines 1-17); and the second metal being chemically different from the first metal (figure 10; and column 2, lines 31-42; and column 6, lines 1-17).
With respect to claim 1, Fromson does not teach cutting the sheet into a plurality of sheets; stacking the plurality of sheets; and rolling the stacked sheets in the roll mill; repeatedly cutting, stacking and rolling the stacked sheets to form a blank; wherein the blank comprises a plurality of domains fused together; and wherein the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.
However, Kenney teaches cutting a sheet (muck bar 3) into a plurality of sheets (pieces 4) (figures 3-4; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); stacking the plurality of sheets (pile 6) (figure 4; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); and rolling the stacked sheets in the roll mill (figures 4-5; and page 1, lines 46-56; page 1, lines 98-110; and page 2, lines 12-27); and repeatedly cutting, stacking and rolling the stacked sheets to form a blank (skelp 11) (figures 5-7; and page 1, lines 56-65; page 1, line 110-page 2, line 11; and page 2, lines 27-46); wherein the blank comprises a plurality of domains (pieces 8) fused (welded) together (page 1, lines 56-65; page 1, line 110-page 2, line 11; and page 2, lines 27-46).  
Kenny also teaches that the domains are formed of various layers (figures 5-6; and page 1, lines 56-65), but fails to explicitly teach that the domains comprise a core comprising the first metal with the first layer that comprises the second metal disposed upon the core.  However, Fromson teaches a sheet comprising a core comprising the first metal with the first layer that comprises the second metal disposed upon the core (figure 10; and column 2, lines 31-42; and column 6, lines 1-17).  
Thus, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the sheet material composition of Fromson as the domain material in Kenny in order to form an assembly of the desired metallurgical layered configuration. The claim would have been obvious because the substitution of one known element (clad material) for another (clad material) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.
With respect to claim 2, Kenney teaches wherein the rolling in the roll mill is hot rolling (page 1, lines 46-65).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of JP363025009A (hereafter JP ‘009).
With respect to claim 4, Fromson and Kenney do not teach extruding the blank. 
However, JP ‘009 teaches extruding a bonded blank (abstract).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the extrusion of JP ‘009 in the collective process of Fromson and Kenney in order to reshape the blank into the desired shape.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Yano et al. (US 6,419,149) (hereafter Yano).
With respect to claim 5, Fromson and Kenney do not teach winding the blank into a spool; however, Yano teaches winding the blank into a spool (Figure 1; and column 9, lines 19-33).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the winding of Yano in the collective process of Fromson and Kenney in order to efficiently store composite material.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Vosseler (US 7,735,421B2).
With respect to claims 6 and 7, Fromson and Kenney do not teach wherein the first metal is aluminum.
However, Vosseler teaches wherein the first metal is aluminum (claim 2). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the first material composition of Vosseler for the first material composition of Fromson in order to form a cladded structure of the desired material composition. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Claims 3, 8-9, and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Hardy et al. (US 2012/0094146A1) (hereafter Hardy).
With respect to claim 3, Fromson and Kenney do not teach wherein the sheet further comprises a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third metal is chemically different from the first metal and the second metal.  
However, Hardy teaches wherein the sheet further comprises at least a second layer of a third metal; the second layer being disposed upon the opposing faces of the sheet; wherein the third metal is chemically different from the first metal and the second metal (figures; paragraphs 11-15; and claim 1).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the second layer of a third material as taught by Hardy on the sheet structure of Fromson in order to form an assembly of the desired material layered structure.  
With respect to claim 8, Hardy teaches wherein the first metal is magnesium (figures; paragraphs 11-15; and claim 1). 
With respect to claim 9, Hardy teaches wherein the second metal is aluminum, magnesium, zinc, copper, iron, nickel, cobalt, or a combination comprising at least one of the foregoing metals (figures; paragraphs 11-15; and claim 1).
With respect to claim 11, Hardy teaches metals wherein the second metal is magnesium (figures; paragraphs 11-15; and claim 1). 
With respect to claim 12, Hardy teaches wherein the third metal is nickel (figures; paragraphs 11-15; and claim 1). 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fromson and Kenney as applied to claim 1 above, and further in view of Schmidt (GB 933,049A).
With respect to claim 10, Fromson and Kenney do not teach wherein the second metal is aluminum.  However, Schmidt teaches wherein the second metal is aluminum (title; and pages 1-2). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to substitute the second material composition of Schmidt for the second material composition of Fromson in order to form a cladded structure of the desired material composition.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
In the new obviousness rejections set forth above, the examiner is relying on the newly cited Kenny reference to teach the limitation of repeatedly cutting, stacking and rolling the multiple layered metal sheet till they form a blank that comprises a domain.  Accordingly, any of applicant’s arguments drawn to Vordahl teaching these limitations are now moot.  In addition, the Vosseler reference is now being used by the examiner to solely establish that it well known and obvious to utilize an aluminum first metal with respect to dependent claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735